Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Interactive Intelligence, Inc.: We consent to the incorporation by reference in the registration statements (No.333-33772, 333-87919, 333-110866, 333-116006, 333-33734, 333-129732, 333-134427 and 333-151701) on Form S-8 and (No. 333-138085) on Form S-3 of Interactive Intelligence, Inc. of our report dated March9, 2009, with respect to the consolidated balance sheets of Interactive Intelligence, Inc. and subsidiaries as of December31, 2008 and 2007, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2008, and the related consolidated financial statement schedule and the effectiveness of internal control over financial reporting as of December31, 2008, which report appears in the December31, 2008 annual report on Form 10-K of Interactive Intelligence, Inc. Our report on the consolidated financial statements includes an explanatory paragraph referring to Interactive Intelligence, Inc.’s adoption of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109, effective January 1, /s/KPMG
